Citation Nr: 0615036	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-07 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center
in Canandaigua, New York


THE ISSUE

Entitlement to authorization for the payment of medical 
expenses incurred at the Erie County Medical Center (ECMC) 
on January 16, 2004.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) to deny payment 
for the medical care received by the veteran at the ECMC on 
January 16, 2004.  The veteran perfected an appeal of that 
decision.


REMAND

The veteran seeks payment of the medical expenses that he 
incurred at the ECMC on January 16, 2004.  Specifically, he 
contends that because the arrangements for the treatment 
that he received were made by his VA physician, VA should 
assume responsibility for payment of the expenses he 
incurred.

The medical evidence shows that in January 2004 the veteran 
was found to have a staghorn calculus in the right kidney.  
On January 9, 2004, his VA urologist requested authorization 
for a physician at the ECMC to place a nephrostomy tube in 
the right kidney within 72 hours.  The nephrostomy tube was 
apparently needed in preparation for extracorporeal shock 
wave lithotripsy (ESWL) to remove the calculus.  The 
urologist stated in his request that the required services 
were not available from VA, and that the "VA clinic" had 
recommended that non-VA facilities be used.  The urologist 
also spoke with the VAMC financial office and was informed 
that the authorization would be faxed to the ECMC once 
approved.

On January 12, 2004, the VAMC financial office asked the 
urologist whether the veteran would be endangered by travel, 
to which no response was received.  On January 20, 2004, the 
financial office informed the requesting urologist that the 
co-signature of the supervising attending physician was 
required.  No response was received, and the request for 
authorization was discontinued.  

On January 16, 2004, the veteran underwent the surgical 
placement of the nephrostomy tube at the ECMC with the 
understanding that the expenses would be paid by VA.  On 
February 10, 2004, the VAMC received a billing from ECMC for 
the expenses incurred by the veteran on January 16, 2004.  
The VAMC denied the expenses on the basis that VA facilities 
were feasibly available to provide the care.

Later in January 2004 the nephrostomy tube was removed by 
physicians at the VAMC, apparently because it was determined 
that ESWL would not be appropriate for removing the calculus 
and that surgical removal was required.  The veteran 
subsequently underwent the surgical removal of the staghorn 
calculus in the right kidney at the VAMC.  He was also 
found, however, to have additional calculi for which ESWL 
was required.  His urologist on February 9, 2004, requested 
authorization for him to receive the ESWL at the ECMC on the 
basis that VA facilities were not available.  The February 
2004 request was initially denied on the basis that the VAMC 
in Syracuse could perform the ESWL.  A February 9, 2004, 
addendum to the Progress Notes from the physician's 
assistant in the Urology Clinic indicates, however, that 
patients previously treated at Syracuse had not received 
proper care, and that for at least the previous two years 
the VAMC had referred all patients needing ESWL to the ECMC.  
In March 2004 the VAMC authorized the veteran's ESWL 
treatment at the ECMC for removal of the remaining calculi.

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-VA facilities 
for the required care.  Care in public or private facilities 
may be authorized if the veteran meets the regulatory 
requirements for eligibility for such care or services.  
38 C.F.R. § 17.52 (2005).

The VAMC denied authorization for the veteran's January 2004 
care at the ECMC on the basis that VA facilities were 
available.  Based on the evidence indicating that the 
Urology Clinic had referred patients needing ESWL to the 
ECMC for the previous two years, and that the veteran's 
subsequent need for ESWL at the ECMC was authorized, it does 
not appear that VA facilities were available to provide the 
care he needed.  It is not clear from the available evidence 
whether the veteran otherwise met the regulatory 
requirements for eligibility for care or services from a 
non-VA medical facility, or whether he has any service-
connected disabilities.  For these reasons the Board finds 
that remand of the case is required.

Accordingly, the case is remanded for the following action:

1.  After undertaking any development 
deemed appropriate, determine whether the 
veteran met the regulatory requirements 
for basic eligibility for care or 
services at a non-VA medical facility on 
January 16, 2004, in accordance with 
38 C.F.R. § 17.52.  If the veteran did 
not meet any of those requirements, 
provide him notice of the proper basis 
for denying authorization for the 
treatment received on January 16, 2004.

2.  If the veteran met any of the 
regulatory requirements for such care, 
the proper medical authority at the VAMC 
should determine whether VA facilities 
were feasibly available to provide the 
care he needed on January 16, 2004.  The 
physician should provide the rationale 
for that finding, including consideration 
of whether patients needing ESWL had 
previously received authorized treatment 
at a private facility.

3.  If the benefit sought on appeal 
remains denied, provide the veteran a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


